               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL RIVERA,              :
             Plaintiff,      :                1:17-cv-1497
                             :
    v.                       :                Hon. John E. Jones III
                             :
RHU LIEUTENANT MONKO, et al.,:
             Defendants.     :

                                MEMORANDUM

                                March 20, 2019

      Plaintiff, Michael Rivera (“Rivera”), a state inmate, filed the instant action

pursuant to 42 U.S.C. § 1983, on August 22, 2017, asserting that Defendants

violated his rights under the equal protection clause of the Fourteenth Amendment

while he was temporarily incarcerated at the State Correctional Institution at

Retreat (SCI-Retreat), Hunlock Creek, Pennsylvania. (Doc. 1). Named as

Defendants are the following individuals: RHU Lieutenant Monko (“Monko”);

RHU Sergeant Adams (“Adams”); RHU Sergeant Gilbert (“Gilbert”); C.O. I.

Alber (“Alber”); and C.O.I. John Doe.

      In accordance with this Court’s Order (Doc. 17) of February 26, 2018, the

John Doe defendant will be dismissed pursuant to Federal Rule of Civil Procedure

4(m). Additionally, the Defendants’ pending motion (Doc. 25) for summary

judgment pursuant to Federal Rule of Civil Procedure 56, which is ripe for

disposition, will be granted.
I.    JOHN DOE DEFENDANT

      Federal Rule of Civil Procedure 4(m) provides that “[i]f a defendant is not

served within 90 days after the complaint is filed, the court – on motion or on its

own after notice to the plaintiff – must dismiss the action without prejudice against

the defendant or order that service be made within a specified time.” On February

26, 2018, more than six months after Rivera filed his complaint, the Court afforded

him twenty days to identify John Doe and provide an address for the purpose of

effecting service. (Doc. 17). At that time, the Court cautioned Rivera that his

failure to comply with the Order would result in dismissal of John Doe in

accordance with Rule 4(m) of the Federal Rules of Civil Procedure. Rivera failed

to comply with the Order. More than 90 days have elapsed since the filing of the

action and John Doe has not been served due to the failure of Rivera to properly

identify him. Consequently, John Doe will be dismissed pursuant to Federal Rule

of Civil Procedure 4(m).

II.   DEFENDANTS MONKO, ADAMS, GILBERT AND ALBER

      A.     Summary Judgment Standard of Review

      Summary judgment “should be rendered if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(c); Turner v. Schering-Plough Corp., 901 F.2d 335, 340
                                          2
(3d Cir. 1990). “[T]his standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of

material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)

(emphasis in original); Brown v. Grabowski, 922 F.2d 1097, 1111 (3d Cir. 1990).

A disputed fact is “material” if proof of its existence or nonexistence would affect

the outcome of the case under applicable substantive law. Id.; Gray v. York

Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An issue of material fact is

“genuine” if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party. Anderson, 477 U.S. at 257; Brenner v. Local 514, United

Brotherhood of Carpenters and Joiners of America, 927 F.2d 1283, 1287-88 (3d

Cir. 1991).

      The party moving for summary judgment bears the burden of showing the

absence of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986); Orson, Inc. v. Miramax Film Corp., 79 F.3d 1358, 1366 (3d

Cir. 1996). Although the moving party must establish an absence of a genuine

issue of material fact, it need not “support its motion with affidavits or other

similar materials negating the opponent's claim.” Celotex, 477 U.S. 317, 323




                                           3
(1986). It can meet its burden by “pointing out ... that there is an absence of

evidence to support the nonmoving party's claims.” Id. at 325.

      Once such a showing has been made, the non-moving party must go beyond

the pleadings with affidavits, depositions, answers to interrogatories or the like in

order to demonstrate specific material facts which give rise to a genuine issue.

FED. R. CIV. P. 56; Celotex, 477 U.S. at 324; Matsushita Elec. Indus. Co. v. Zenith

Radio, 475 U.S. 574, 586 (1986) (stating that the non-moving party “must do more

than simply show that there is some metaphysical doubt as to the material facts”);

Wooler v. Citizens Bank, 274 F. App’x 177, 179 (3d Cir. 2008). The party

opposing the motion must produce evidence to show the existence of every

element essential to its case, which it bears the burden of proving at trial, because

“a complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at

323; see also Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992). “[T]he

non-moving party ‘may not rely merely on allegations or denials in its own

pleadings; rather, its response must . . . set out specific facts showing a genuine

issue for trial.’” Picozzi v. Haulderman, 2011 WL 830331, *2 (M.D. Pa. 2011)

(quoting FED. R. CIV. P. 56(e)(2)). “Inferences should be drawn in the light most

favorable to the non-moving party, and where the non-moving party’s evidence

                                           4
contradicts the movant’s, then the non-movant’s must be taken as true.” Big Apple

BMW, Inc. v. BMW of North America. Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

      If the non-moving party “fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party will

bear the burden at trial,” summary judgment is appropriate. Celotex, 477 U.S. at

322. The adverse party must raise “more than a mere scintilla of evidence in its

favor” and cannot survive by relying on unsupported assertions, conclusory

allegations, or mere suspicions. Williams v. Borough of W. Chester, 891 F.2d 458,

460 (3d Cir. 1989). The mere existence of some evidence in support of the non-

movant will not be adequate to support a denial of a motion for summary

judgment; there must be enough evidence to enable a jury to reasonably find for

the non-movant on that issue. Anderson, 477 U.S. at 249–50.

      B.     Statement of Material Facts

      On May 16, 2017, Rivera was temporarily transferred from his “home

prison,” the State Correctional Institution at Fayette (“SCI-Fayette), Labelle,

Pennsylvania, to SCI-Retreat for a court appearance in Commonwealth v. Rivera,

No. MJ-11309-CR-112-2017. (Doc. 26, ¶ 1; Doc. 29-1, ¶ 4) According to Rivera,

he was criminally charged with assaulting DOC staff in January 2015, while he




                                          5
was housed at the State Correctional Institution at Dallas (“SCI-Dallas”). (Doc.

29-1, ¶ 4).

      Upon arrival, Rivera was housed in the mental health block in the RHU.

(Doc. 26, ¶¶ 2, 3). He was not there for mental health reasons, but rather because it

was the only cell available to accommodate his single-cell status. (Id. at 3).

Because he is assigned to the Restricted Release List (“RRL”), he is indefinitely

housed within the Restricted Housing Unit (“RHU”) in any Pennsylvania prison to

which he is confined. (Doc. 29-1, ¶ 5).

      Rivera testified at his deposition that while temporarily housed at SCI-

Retreat he did not communicate with any of the inmates on the block “because

they weren’t stable.” (Id. at 4). Although he received the standard issue bedroll

when he arrived, it did not contain towels, basic toiletries, a pen, request slips or

grievance forms. (Doc. 26-1, p. 11). He wore an orange uniform; all other inmates

on that block wore blue uniforms. (Doc. 26, ¶ 5). He had the opportunity to

shower four times; he showered twice. (Id. at 6). He requested to go to yard five

times; his requests were not acknowledged. (Id. at 7). In response to his requests

to go to the law library, the guards instructed him to submit a request slip as

outlined in the RHU Handbook. (Doc. 26, ¶ 8; Doc. 29-1, ¶ 9). He remained at




                                           6
SCI-Retreat until May 25, 2017, at which time the DOC transferred him back to

SCI-Fayette. (Doc. 26, ¶ 1).

      He further testified that he knew he was treated differently than other RHU

inmates housed at SCI-Retreat “[b]ecause I could see other inmates going to the

yard every day, I could see other inmates going to library. Inmates would have

some pens, and request slips and grievances, and they would receive them, and I

would not.” (Id. at p. 34). In response to the question “Do you think – is your

theory that you were treated differently because you were from another prison?”,

Rivera stated “I was treated differently because I was there for a staff assault that I

committed in January of 2015.” (Id. at 34, 35).

      C.     Discussion

      This civil rights action is brought pursuant to 42 U.S.C. § 1983. Section

1983 of Title 42 of the United States Code offers private citizens a cause of action

for violations of federal law by state officials. See 42 U.S.C. § 1983. The statute

provides, in pertinent part, as follows:

      Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or
      other person within the jurisdiction thereof to the deprivation of any
      rights, privileges, or immunities secured by the Constitution and laws,
      shall be liable to the party injured in an action at law, suit in equity, or
      other proper proceeding for redress. . . .

                                           7
Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v.

Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996). To state a claim under §1983, a

plaintiff must allege “the violation of a right secured by the Constitution and laws

of the United States, and must show that the alleged deprivation was committed by

a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

      The Equal Protection Clause of the Fourteenth Amendment provides that a

state may not “deny to any person within its jurisdiction the equal protection of the

laws,” which is essentially a direction that all persons similarly situated should be

treated alike. U.S. CONST. amend. XIV; City of Cleburne v. Cleburne Living Ctr.,

473 U.S. 432, 439 (1985) (citing Plyler v. Doe, 457 U.S. 202, 216 (1982)). To state

an equal protection claim, a plaintiff must allege that: (1) he or she was a member

of a protected class, (2) he or she was treated differently from similarly situated

persons outside of his or her protected class, and (3) the resultant discrimination

was purposeful or intentional rather than incidental. Tillman v. Lebanon Cnty.

Corr. Facility, 221 F.3d 410, 423-24 (3d Cir. 2000).


      An equal protection claim can also be brought by a “class of one. Vill. of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000); Williams v. Morton, 343 F.3d

212, 221 (3d Cir. 2003); see also Jean-Pierre v. Bureau of Prisons, 497 F. App’x

164, 168 (3d Cir. 2012). “In order ‘to state a claim for [a] ‘class of one’ [denial of]

                                           8
equal protection, a plaintiff must at a minimum allege that [s]he was intentionally

treated differently from others similarly situated by the defendant and that there

was no rational basis for such treatment.’ Phillips v. Cnty. of Allegheny, 515 F.3d

224, 243 (3d Cir. 2008); see also Renchenski v. Williams, 622 F.3d 315, 337–38

(3d Cir. 2010) (analyzing such a claim in the prison context).” Chavarriaga v.

New Jersey Dep’t of Corr., 806 F.3d 210, 233 (3d Cir. 2015).1


       In Crawford–El v. Britton, 523 U.S. 574 (1998), in noting that summary

judgment serves as the ultimate screen to “weed out truly insubstantial lawsuits

prior to trial,” the Supreme Court held that in order to overcome summary

judgment on a § 1983 claim where intent is an element of the claim, “the plaintiff

may not respond simply with general attacks upon a defendant’s credibility, but

rather must identify affirmative evidence from which a jury could find that the

plaintiff has carried his or her burden of proving the pertinent motive.” Id. at 600

(citing Anderson, 477 U.S. at 256-57).


       Rivera asserts that Defendants intentionally treated him differently while

temporarily housed at SCI-Retreat because of the January 2015 assault he

       1
         Initially, Defendants argue that the class of one theory should be deemed inapplicable in
the prison context. (Doc. 27, pp. 16-26). We reject this argument based on the Third Circuit
precedent specifically applying the class of one theory to inmate equal protection claims in the
prison context.

                                                9
committed on a DOC staff member. (Doc. 26-1, pp. 34, 35; Doc. 29-1, ¶¶ 12, 33).

However, neither his deposition testimony, nor his declaration, provides

affirmative evidence of intent. On May 16, 2017, he asked Defendants Adams and

Alber for access to the law library and they advised him to submit a request slip.

(Doc. 26-1, p. 14; Doc. 29-1, ¶ 9). Rivera acknowledges that this is the procedure

outlined in the RHU Handbook. (Doc. 29-1, ¶ 9). In his deposition testimony, and

in his declaration, he recalls instances on May 18, 2017, and May 19, 2017, during

which Defendants Adams and Monko indicated that they would “look into” his

requests for forms and various privileges. (Doc. 26-1, p. 19; Doc. 29-1, ¶¶ 21, 31).

On May 17, 2017, and May 18, 2017, in response to inquiries about his personal

property, Defendant Albers either instructed him to speak to Defendant Gilbert or

informed him that he would inform Defendant Gilbert about the request. (Doc. 29-

1, ¶¶ 17, 24). He also states that on numerous occasions between May 17, 2017,

through May 19, 2017, Defendants either “purposely ignored” him or, he

“believes” that Defendants intentionally targeted and singled him out. (Doc. 29-1,

¶¶ 12-16, 18, 24-28, 31). He then concludes that:


      The entire time Plaintiff was temporarily housed at SCI-Retreat, from
      May 16, 2017, through May 25, 2017, Plaintiff was denied his yard
      privileges, a pen, some request slips, a grievance form, and his rights to
      access the RHU law library and possess his personal property inside his
      cell, just as all other similarly situated RHU prisoners on F-Unit are
      regularly permitted as a matter of policy, as outlined in the RHU Inmate
                                          10
      Handbook, which Plaintiff believes was the result of Defendants’
      intentional, malicious, and concerted actions to intentionally target
      Plaintiff for the discriminatory denial of privileges and rights that all
      other similarly situated RHU prisoners of Plaintiff’s same status and
      condition were regularly afforded as a matter of policy and law.
      Plaintiff believes that each Defendant acted in concert to intentionally
      target Plaintiff for the discriminatory denial of rights and privileges
      described herein because of the staff assault which Plaintiff committed
      on January 20, 2015, at SCI-Dallas, which was why Plaintiff was
      temporarily housed at SCI-Retreat, for a court appearance in that assault
      case.
      (Doc. 29-1, ¶¶ 32, 33).


      As is evident from the above, Rivera’s deposition testimony and declaration

contain statements are based on his “beliefs” that Defendants intentionally treated

him differently based on an assault committed on a DOC staff member. The

statements are speculative, wholly conclusory, and unaccompanied by any

corroborating facts or affirmative evidence of Defendants’ intent. As stated supra,

“a complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at

323. Allegations made without any evidentiary support may be disregarded. Jones

v. UPS, 214 F.3d 402, 407 (3d Cir. 2000); see also Schoch v. First Fid.

Bancorporation, 912 F.2d 654, 657 (3d Cir. 1990) (stating “[U]nsupported

allegations ... and pleadings are insufficient to repel summary judgment.”). The



                                         11
intent element of Rivera’s equal protection claim simply has no evidentiary

support. Accordingly, Defendants are entitled to an entry of summary judgment.


       As the Supreme Court explained in Celotex, the “ ‘[s]ummary judgment

procedure is properly regarded not as a disfavored procedural shortcut, but rather

as an integral part of the Federal Rules as a whole, which are designed ‘to secure

the just, speedy and inexpensive determination of every action.’ ‘ Celotex, 477

U.S. at 327, 106 S.Ct. at 2555 (quoting FED.R.CIV.P. 1). Furthermore, ‘[r]ule 56

must be construed with due regard not only for the rights of persons asserting

claims and defenses that are adequately based in fact to have those claims and

defenses tried to a jury, but also for the rights of persons opposing such claims and

defenses to demonstrate in the manner provided by the Rule, prior to trial, that the

claims and defenses have no factual basis.’ Id.” Barnes Found. v. Twp. of Lower

Merion, 982 F. Supp. 970, 982 (E.D. Pa. 1997).


III.   CONCLUSION


       Based on the foregoing, John Doe will be dismissed pursuant to Federal

Rule of Civil Procedure 4(m) and Defendants’ motion (Doc. 25) for summary

judgment will be granted.


       An appropriate Order will issue.
